DETAILED ACTION
	This is in response to the above application filed on 08/13/2019. Claims 1-16 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to restriction dated 09/23/2021 electing Group I without traverse is acknowledged. After examination of the elected Group, claims 1-14 are found to be directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
Regarding claims 1, 7, and 15, the prior art of record fails to teach or render obvious a device for furling a tissue specimen retrieval bag comprising an activation switch pivotably couple to the housing and configured for selective, operable engagement with a gear, in combination with the remaining limitations of the claim. Davis (US 2013/0103042) teaches a device for furling a tissue specimen retrieval bag (100, FIG 2) having a housing (150) supporting a spindle assemble therein (FIGs 4A-4B) the spindle assembly including a drive shaft (Shaft seen extending therethrough) and a gear (152, paragraphs [0026-0028]), an activation switch (110, FIG 2), and elongate shaft (120) and a biasing element (158), but fails to teach the activation switch being pivotably coupled to the housing. There is no teaching in the prior art that would suggest a modification to the device of Davis to achieve the claimed activation switch without rendering the device inoperable due to the current arrangement of the spindle, gear, and activation switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771